PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pirkle et al.
Application No. 16/486,591
Filed: August 16, 2019
For: System and Method for Identifying and Locating Sensed Events

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 09, 2022, to revive the above-identified application.

The petition is GRANTED.

The subject application was filed August 16, 2019, without an executed inventor’s declaration.
On October 6, 2021, a Request for Continued Examination (RCE) was filed. An inventor’s oath
or declaration for each named inventor is required for an international application to comply with
375 U.S.C. 371, notwithstanding the changes permitting applicants to postpose filing the
inventor’s oath or declaration until the date on which the issue fee is paid. See MPEP 706.07(h)
(1) and 37 CFR 1.495(c)(3)(i1). The subject application was held abandoned on October 07, 2021.

The inventor' s oath or declarations for Wesley C. Pirkle and Benjamin J. Cote filed with the present petition serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted.  As a result, the RCE submitted with the present petition can be considered as it now complies with 37 U.S.C. 371 for a national stage application.

The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged. 
The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).
As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met.  The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.





This application is being referred to Technology Center Art Unit 2688 for processing of the RCE
and for appropriate action by the Examiner in the normal course of business on the amendment
submitted in accordance with 37 CFR 1.114.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET